DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-25 and 27-29 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9-20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 101800440 B1).
In regards to claim 9, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses a semiconductor structure, comprising: a first die (items 7), comprising a first substrate (item 7); a second die (items 2 plus 3 plus 4), having a surface, a first portion of the surface bonded to the first die (item 7) and comprising a second substrate (items 2plus 3 plus 4); a first encapsulating material (item 59), encapsulating the first die (item 7) and in direct contact with a second portion of the surface of the second die (items 2 plus 3 plus 4),; and a protection layer (item 50), disposed on a sidewall of the first substrate (item 7) and between the first substrate (item 7) and the first encapsulating material (item 59), but does not specifically disclose wherein a material of the protection layer (item 50) is different from materials of the second substrate (items 2 plus 3 plus 4) and the first encapsulating material (item 152).
	It would have been obvious to modify the invention to include a protection layer made of a different material than the second substrate and the first encapsulating material for the purpose of protection and etch selectivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 10, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) does not specifically disclose wherein the first substrate (item 7) and the second substrate (items 2 plus 3 plus 4) are silicon substrates.
	It would have been obvious to modify the invention to include substrates made of the same material for the purpose convenience and design choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 11, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) does not specifically disclose wherein the material of the protection layer (item 50) comprises silicon oxide, silicon nitride or combinations thereof.
	It would have been obvious to modify the invention to include a protection layer comprising silicon oxide, silicon nitride or combinations thereof for the purpose of protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claims 12 and 15, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses wherein the protection layer (item 50) is in direct contact with the first substrate (item 7).
In regards to claim 13, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) does not specifically disclose further comprising a second encapsulating material encapsulating the first die (item 7) and the second die (items 2 plus 3 plus 4), wherein the first encapsulating (item 59) is disposed between the second encapsulating material and the protection layer (item 50).
	It would have been obvious to modify the invention to include a second encapsulating material encapsulating a first and second die for the purpose of extra protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
In regards to claim 14, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses a semiconductor structure, comprising: a first die (item 7), comprising a first substrate (item 7); a second die (items 2 plus 3 plus 4), bonded to the first die (item 7) along a first (vertical) direction and in direct contact with a first surface (bottom surface of item 7) of the first die (item 7) and comprising a second substrate (items 2 plus 3 plus 4); a protection layer (item 50), disposed on a sidewall of the first substrate (item 7); a first encapsulating material (item 59) encapsulating the first die (item 7) and the protection layer (item 50), and a first surface (bottom surface of item 50) of the protection layer (item 50) is substantially coplanar with the first surface (bottom surface of item 7) of the first die (item 7) along a second (horizontal) direction substantially perpendicular to the first (vertical) direction; and a redistribution circuit structure (items 9 plus 43, 9 plus 43A, 9 plus 48 plus 49) over the first die (item 7) and the second die (items 2 plus 3 plus 4), but does not specifically disclose wherein a material of the protection layer (item 50) is different from a material of the first encapsulating material (item 59).  
	It would have been obvious to modify the invention to include protection layer (item 50) made from a different material than first encapsulating material (item 59) for the purpose of 
In regards to claim 16, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses wherein the first surface (bottom surface of item 50) of the protection layer (item 50) is substantially flush with a surface (bottom or side surface of item 59) of the first encapsulating material (items 59) along a second (horizontal) direction.
In regards to claim 19, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses wherein the first encapsulating material (item 50) is in direct contact with the second die (items 2 plus 3 plus 4).
In regards to claim 20, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) does not specifically disclose wherein a material of the protection layer (item 50) is different from a material of the second substrate (items 2 plus 3 plus 4).
In regards to claim 28, KR 101800440 B1 (Figs. 2a, 4-14 and associated text) discloses wherein the protection layer (item 50) is further disposed on a second surface (top surface of item 7) opposite the first surface (bottom surface of item 7) of the first die (item 7).

Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Tulipe, JR. et al. (La Tulipe, JR) (US 2013/0328174 A1) in view of (KR 101800440 B1).
In regards to claim 9, La Tulipe, JR (paragraphs 40-78, Figs. 7-9, 22, and associated text and items) discloses a semiconductor structure, comprising: a first die (items 102 or 104), comprising a first substrate (items 106 or 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112); a second die (items 104 or 142), having a surface, a first portion of the surface bonded to the first die (items 102 or 104) and comprising a second substrate (items 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112 or 144 plus 146 plus 148  plus 150 plus 140); a first encapsulating material (item 152), encapsulating the first die (items 102 or 104) and in indirect contact with a second portion of the surface of the second die (items 104 or 142),; and a protection layer (item 120), disposed on a sidewall of the first substrate (items 106 or 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112) and between the first substrate (items 106 or 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112) and the first encapsulating material (item 152), wherein a material of the protection layer (item 120) is different from materials of the second substrate (items 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112) and the first encapsulating material (item 152), but does not specifically disclose a first encapsulating material, encapsulating the first die and in direct contact with a second portion of the surface of the second die.
KR 101800440 B1 (Figs. 4-14 and associated text) discloses a first encapsulating material (item 59), encapsulating the first die (item 7) and in direct contact with a second portion of the surface of the second die (items 2 plus 3 plus 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of La Tulipe with the teachings of KR 101800440 B1 for the purpose of protection.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is 
In regards to claim 10, La Tulipe, JR (paragraphs 40-78, Figs. 1-28 and associated text and items) discloses wherein the first substrate (item 106) and the second substrate (items 112 plus 114 plus 116 plus 118 or 114 plus 116 plus 118 or 112) are silicon substrates (paragraphs 42-45).
In regards to claim 11, La Tulipe, JR (paragraphs 40-78, Figs. 1-28 and associated text and items) discloses wherein the material of the protection layer (item 120) comprises silicon oxide, silicon nitride or combinations thereof (paragraph 47).
In regards to claim 12, La Tulipe, JR (paragraphs 40-78, Figs. 1-28 and associated text and items) discloses wherein the protection layer (item 120) is in direct contact with the first substrate (item 106).
In regards to claim 13, La Tulipe, JR (paragraphs 40-78, Figs. 27, 28 and associated text and items) discloses further comprising a second encapsulating material (item 306) encapsulating the first die (item 102) and the second die (item 104), wherein the first encapsulating material (item 304) is disposed between the second encapsulating material (item 306) and the protection layer (item 302).
Claim 14-16, 19, 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (Weng) (US 2009/0032893 A1).
In regards to claim 14, Weng (Figs. 2A-5 and associated text) discloses semiconductor structure, comprising: a first die (items 110), comprising a first substrate (item 110); a second die (items 102, 202, 302, 402), bonded to the first die (item 110) along a first (vertical) direction and in direct contact with a first surface (bottom surface of item 110) of the first die (item 110) and comprising a second substrate (items 102, 202, 302, 402); a protection layer (item 112), disposed on a sidewall of the first substrate (items 110); a first encapsulating material (items 142 or 148 or 142 plus 148) encapsulating the first die (item 110) and the protection layer (item 112), and a first surface (bottom or surface of item 112) of the protection layer (item 112) is substantially coplanar with the first surface (bottom surface of item 110) of the first die (item 110) along a second (horizontal) direction substantially perpendicular to the first (vertical) direction; and a redistribution circuit structure (item 126) over the first die (item 110) and the second die (items 102, 202, 302, 402), but does not specifically disclose wherein a material of the protection layer (item 112) is different from a material of the first encapsulating material (item 142 or 148 or 142 plus 148).  
	It would have been obvious to modify the invention to include protection layer (item 112) made from a different material than first encapsulating material (items 142 or 148 or 142 plus 148) for the purpose of protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
In regards to claim 15, Weng (Figs. 2A-5 and associated text) discloses wherein the protection layer (item 112) is in direct contact with the first substrate (item 110).
In regards to claim 16, Weng (Figs. 2A-5 and associated text) discloses wherein the first surface (bottom surface of item 112) of the protection layer (item 112) is substantially flush with a surface (side surface of item 142 or 148 or 142 plus 148) of the first encapsulating material (items 142 or 148 or 142 plus 148) along a second (horizontal) direction.
In regards to claim 19, Weng (Figs. 2A-5 and associated text) discloses wherein the first encapsulating material (item 142) is in direct contact with the second die (items 102).
In regards to claim 20, Weng (Figs. 2A-5 and associated text) discloses wherein a material of the protection layer (item 112) is different from a material of the second substrate (items 102).
In regards to claim 28, Weng (Figs. 2A-5 and associated text) discloses wherein the protection layer (item 112) is further disposed on a second surface (top surface of item 110) opposite the first surface (bottom surface of item 110) of the first die (item 110).

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (Weng) (US 2009/0032893 A1) in view of La Tulipe, JR. et al. (La Tulipe, JR) (US 2013/0328174 A1).
In regards to claims 17, Weng does not specifically disclose comprising a second encapsulating material encapsulating the first die and the second die, wherein the first encapsulating material is disposed between the second encapsulating material and the protection layer.
In regards to claim 17, La Tulipe, JR (paragraphs 40-78, Figs. 27, 28 and associated text and items) discloses further comprising a second encapsulating material (item 306) encapsulating the first die (item 102) and the second die (item 104), wherein the first encapsulating material (item 304) is disposed between the second encapsulating material (item 306) and the protection layer (item 302).
In regards to claims 18, Weng discloses all of the limitations except a second encapsulating material.
In regards to claim 18, La Tulipe, JR (paragraphs 40-78, Figs. 27, 28 and associated text and items) discloses a second encapsulating material.
	It would have been obvious to modify the invention to include a second encapsulating material for the purpose of protection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). 

	Allowable Subject Matter
Claims 21-25, 27 and 29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 9, 2022